- Prepared by EDGARX.com Exhibit Mechanical Technology, Incorporated President/CEO Retires Albany, N.Y., January 24, 2017 - Mechanical Technology, Incorporated (MTI or the Company), a publicly traded company (OTCQB: MKTY) headquartered in Albany, New York, announces that Mr. Kevin Lynch has retired from his position as President and Chief Executive Officer of the Company, but will remain on the MTI Board of Directors. Mr. Rick Jones has been named the new President and Chief Executive Officer of MTI and remains as our Chief Financial Officer as well. Mr. David Michaels, MTI’s Lead Independent Director, has been appointed the new Chairman of the Board. “We have accomplished a lot over the last five years, bringing MTI from a financial bottom to re-establishing a strong financial base with new products, expanding our market reach and sales, implementing lean manufacturing and ISO certification as we developed a solid management team. More recently, we aligned with Brookstone Partners Acquisition XXIV, LLC to position MTI to supplement the organic growth activities with an active acquisition strategy.
